Johns, C. J.
The costs here are between eighty and ninety dollars. What has been the practise under 4 Del.Laws 217, c. 65, s. 7?
Ridgely, for defendant, thought proof ought to be made of the inability of the prisoner to pay the costs before he is adjudged to be sold.
Johns, C. J.
As to that, he defended in forma pauperis, and counsel was assigned him; we therefore presume him unable etc. Besides, if he be able and pay before sale, he will be entitled to a discharge.
He wished to know whether he is to be sold indefinitely, “until the costs be paid,” or definitely, as “for three years”?
An order was after drawn up that “he be sold as a servant for three years,” the sale not to take place until the expiration of twenty days from the date of the order.